  Case 3:10-cr-00183-B Document 382 Filed 08/18/20                      Page 1 of 7 PageID 1540



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §    CRIMINAL NO. 3:10-CR-0183-B-1
                                                    §
                                                    §
 MARTHELLA BROADUS,                                 §
                                                    §
      Defendant.                                    §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Marthella Broadus’s Supplemental Motion to Reduce

Sentence (Doc. 373) and Motion to Compel Judge to Issue a Judgment for Plaintiff’s 18 U.S.C. [§]

3582 Motion (Doc. 376). For the reasons that follow, the motions are DENIED WITHOUT

PREJUDICE.

                                                    I.
                                           BACKGROUND
         On April 5, 2012, Marthella Broadus pleaded guilty to wire fraud, arson, and aiding and

abetting and was sentenced to 240 months of imprisonment. Doc. 242, J., 1–2. She is currently forty-

five years old, and she is confined at the Federal Medical Center (FMC) Carswell, with a scheduled

release date of July 7, 2029.1 FMC Carswell has eight current cases of COVID-19 among inmates,

two among staff, five COVID-19-related deaths, and 532 total recoveries.2 Ms. Broadus now seeks

         1
          The Bureau of Prisons (BOP)’s inmate locator is available at https://www.bop.gov/inmateloc/ (last
visited August 17, 2020).
         2
         The BOP’s COVID-19 case website is available at https://www.bop.gov/coronavirus/ (last visited
August 17, 2020).

                                                   -1-
  Case 3:10-cr-00183-B Document 382 Filed 08/18/20                     Page 2 of 7 PageID 1541



a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) because, she argues, she suffers from

serious underlying medical conditions and, as a result, she is at a higher risk of severe illness if she

contracts COVID-19. Doc. 371, Def.’s Mot., 11.3

        Ms. Broadus originally motioned for compassionate release on July 21, 2020. See Doc. 371,

Def.’s Mot. This Court denied that motion because Ms. Broadus failed to exhaust her administrative

remedies and show extraordinary and compelling reasons for release. See Doc. 372, Mem. Op. &

Order, 3. Ms. Broadus subsequently filed two motions: (1) Supplemental Motion to Reduce Sentence

(Doc. 373), and (2) Motion to Compel Judgment (Doc. 376).

        The Court ordered a response by the Government on both motions.. See Doc. 374, Electronic

Order; Doc. 380, Electronic Order. All briefing has been filed, and the motions are ripe for review.

        Upon review, the Court concludes that Ms. Broadus has not exhausted her administrative

remedies and that her release is not warranted by extraordinary and compelling reasons. Therefore,

Ms. Broadus’s motion is DENIED WITHOUT PREJUDICE.


                                                   II.

                                        LEGAL STANDARD

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See § 3582(c). But, under § 3582(c)(1)(A), as amended by the First Step Act of 2018, “[a]

court, on a motion by the BOP or by the defendant after exhausting all BOP remedies, may reduce

or modify a term of imprisonment, probation, or supervised release after considering the factors of 18

U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’” United States

        3
         This information comes from Ms. Broadus’s first motion for compassionate release, which the Court
previously denied. See Doc. 372, Mem. Op. & Order.

                                                   -2-
     Case 3:10-cr-00183-B Document 382 Filed 08/18/20                  Page 3 of 7 PageID 1542



v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting § 3582(c)(1)(A)(i)).

The Court’s decision must also be “consistent with applicable policy statements issued by the

Sentencing Commission.” § 3582(c)(1)(A).

                                                  III.
                                             ANALYSIS

         This Order is essentially a reconsideration of Ms. Broadus’s first motion for compassionate

release. Because Ms. Broadus has still failed to show exhaustion of her administrative remedies and

extraordinary and compelling reasons for release, the Court concludes that § 3582(c)(1)(A) does not

warrant a sentencing reduction or compassionate release in this case.


A.      Ms. Broadus Has Failed to Show Exhaustion of Her Administrative Remedies.

         Under 18 U.S.C. § 3582(c)(1)(A) as amended by the First Step Act of 2018, the Court may

reduce the term of imprisonment “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier . . . .” § 3582(c)(1)(A).

         Here, Broadus does not show proof of her exhaustion of administrative remedies, such as a

copy of a request to the warden for compassionate release or the warden’s confirmation of receipt.

Without such evidence, the Court concludes that Broadus has not demonstrated exhaustion of her

administrative remedies.

B.      Irrespective of Exhaustion, Ms. Broadus Fails to Demonstrate Extraordinary and Compelling
        Reasons that Warrant Her Release.

         Regardless of Ms. Broadus’s failure to exhaust her BOP remedies, she has not shown


                                                  -3-
  Case 3:10-cr-00183-B Document 382 Filed 08/18/20                      Page 4 of 7 PageID 1543



“extraordinary and compelling reasons” justifying a sentence reduction. See § 3582(c)(1)(A).

The policy statement applicable to this provision—U.S.S.G. § 1B1.13—“sets forth three circumstances

that are considered ‘extraordinary and compelling reasons.’” United States v. Muniz, 2020 WL

1540325, at *1 (S.D. Tex. Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. 1). These include the

defendant’s medical condition, age, and family circumstances. See § 1B1.13(1)(A) & cmt. 1.4 However,

since the enactment of the First Step Act, district courts in the Fifth Circuit have held that § 1B1.13

is no longer binding. See United States v. Gonzales, 2019 WL 5102742, at *2–3 (W.D. Tex. Oct. 10,

2019); United States v. Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11 (N.D. Tex. Apr. 23, 2020).

These courts “consider[] the terms of U.S.S.G. § 1B1.13 while exercising [their] discretion to

determine whether the defendant presents an extraordinary and compelling reason for compassionate

release.” United States v. Heitman, 2020 WL 3163188, at *3 (N.D. Tex. June 12, 2020) (citing Lee,

2020 U.S. Dist. LEXIS 101815, at *10–11). The Court will do so here as well.

        In the Court’s denial of Ms. Broadus’s first compassionate release motion, the Court noted

that Ms. Broadus “provide[d] no documentation to support [her] claims” of “hypertension,

cholesterol, anemia, migraine problems, and orthopedic problems . . . .” Doc. 372, Mem. Op. &

Order, 5 (citations omitted). In this motion, however, she attaches such documentation, in the form

of medical records. See Doc. 373, Def.’s Mot., 7–16.

        Moreover, the conditions at FMC Carswell have changed since the Court’s previous Order.

In early July, there were sixty-seven total cases at FMC Carswell. See Doc. 372, Mem. Op. & Order,


        4
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set for above, “[a]s
determined by the Director of the [BOP].” § 1B1.13(1)(A) cmt. 1. Additionally, to qualify for a sentence
reduction, the defendant must not pose a danger to the community. § 1B1.13(2).

                                                    -4-
  Case 3:10-cr-00183-B Document 382 Filed 08/18/20                  Page 5 of 7 PageID 1544



1 & 1 n. 2. Now, FMC Carswell has eight current cases of COVID-19 among inmates, two among

staff, five COVID-19-related deaths, and 532 total recoveries. See supra, at 1. In fact, Ms. Broadus

claims that she tested positive for the COVID-19 virus. Doc. 373, Def.’s Mot., 6.

       However, the Court concludes that these circumstances do not rise to the level of

“extraordinary and compelling” in Ms. Broadus’s case, for several reasons. First, Ms. Broadus does

not provide evidence that she was diagnosed with COVID-19. See id. Even if she did, Ms. Broadus

fails to show how FMC Carswell cannot provide her care in response to her COVID-19

diagnosis—which, even by Ms. Broadus’s own timeline, occurred six days before she filed her motion.

See id. (alleging diagnosis on July 15, 2020, but filing motion on July 21, 2020).

       Additionally, in Ms. Broadus’s Motion to Compel, she alleges that there are inhumane

conditions at FMC Carswell, such as a lack of toothpaste, other hygiene products, and hot meals.

Doc. 376, Def.’s Mot., 2–3. However, as the Government points out, see Doc. 381, Gov’t’s Resp.,

2–3, Ms. Broadus does not have any evidence of such conditions besides her unverified motion.

Without more evidence, such as prisoner or officer affidavits, the Court will not use Ms. Broadus’s

allegations as evidence favoring compassionate release.5

       Therefore, Ms. Broadus has not shown “extraordinary and compelling reasons” for her

release. See § 3582(c)(1)(A).

C.    Consideration of the 18 U.S.C. § 3553(a) Factors Suggests That Compassionate Release Is Not
      Warranted.

       Finally, the Court notes that before granting compassionate release under § 3582(c)(1)(A),

the Court must also consider the factors of § 3553. § 3582(c)(1)(A). Due to Ms. Broadus’s failure


       5
           The Court does not comment on whether such evidence would support compassionate release.

                                                 -5-
  Case 3:10-cr-00183-B Document 382 Filed 08/18/20                  Page 6 of 7 PageID 1545



to show extraordinary and compelling reasons for release, the Court need not conduct a full § 3553

analysis today. Nonetheless, the Court emphasizes that § 3553 requires the Court to consider

whether a sentence “reflect[s] the seriousness of the offense,” “promote[s] respect for the law,” and

“provide[s] just punishment for the offense . . . .” § 3553(a)(2)(A).

       In Ms. Broadus’s case, the Court found twenty years of imprisonment appropriate to serve

these goals. See Doc. 242, J., 2. Given that Ms. Broadus is scheduled to be released in July of 2029,

she still has just under half of her sentence to be served. See supra, at 1. Under these

circumstances—and the violent nature of arson, Ms. Broadus’s crime—the Court is reluctant to

conclude that the § 3553 factors support compassionate release. Thus, while the Court declines to

foreclose compassionate release for Ms. Broadus based on § 3553, the Court advises Ms. Broadus that

§ 3553 could present an obstacle with respect to future compassionate release requests.

                                                IV.

                                         CONCLUSION

       Ms. Broadus’s second request for compassionate release under § 3582(c)(1)(A) fails, because

she does not provide evidence of exhaustion or demonstrate extraordinary and compelling reasons

for compassionate release. The Court thus DENIES Ms. Broadus’s motion (Doc. 373) and Motion

to Compel Judge to Issue a Judgment for Plaintiff’s 18 U.S.C. [§] 3582 Motion (Doc. 376)

WITHOUT PREJUDICE.

       By denying Ms. Broadus’s motions without prejudice, the Court permits Ms. Broadus to file

a subsequent motion for compassionate release. However, the Court notes that the evidence Ms.

Broadus currently has is insufficient to warrant compassionate release and that she has not provided

proof of exhaustion. Additionally, before granting compassionate release under § 3582(c)(1)(A), the

                                                 -6-
  Case 3:10-cr-00183-B Document 382 Filed 08/18/20                  Page 7 of 7 PageID 1546



Court must also consider the factors of § 3553. § 3582(c)(1)(A). Though the Court need not

conduct that analysis today, it notes that § 3553 appears to favor a denial of compassionate release.



      SO ORDERED.

      SIGNED: August 18, 2020.




                                             ______________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                -7-
